DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1-2, 4-14, 16, 18-21, 23-26; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.. The applicant explains that the main feature of the claimed invention is preventing reuse of a sample carrier. Abrams et al. also teach discarding the testing device after one use, pg.24 L27-29. Regarding Abrams et al., applicant argues in pg.12 of the remarks that the reference does not teach the fluorescence and photobleaching with respect to the chamber or a carrier that houses the biological sample. The examiner respectfully disagrees. Abrams et al. teach in pg.4, 4. L20-23 moving the test reaction. 
Additionally, applicant argues in pg.12 of the remarks that Abrams et al. do not teach “a sample carrier configured to carry a portion of the bodily sample, at least a portion of the sample carrier being configured to fluoresce, at least under certain conditions; “an optical measurement device configured to at least partially photobleach an area of the portion of the sample carrier by causing the area to fluoresce”. Fig.40 shows only an area of a portion of carrier is photobleacheable. 
Applicant also argues in pg.12 of the remarks that Abrams et al. do not teach “computer processor configured to detect that the area within the portion of the sample carrier has been photobleached”. Fig.41 also shows an image of the photobleached areas within the portion of the sample carrier. 
Furthermore, applicant argues in pg.12-13 of the remarks that Abrams et al. do not teach “generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a portion of the sample carrier”, “° preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a portion of the sample carrier”. Abrams et al. was not relied upon to teach those 2 limitations. Abrams et al. teach photobleaching contaminates the sample.
Finally, regarding Scheffler, Scheffler was relied upon to teach “generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a portion of the sample carrier” and “preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a portion of the sample carrier”. In para. [0103] Scheffler teaches analysis was terminated due to contamination.
In summary, Abrams et al. was used to teach a sample emitting fluorescence when being photobleached and photobleaching contaminates the sample, while, Scheffler was used to teach terminating sample analysis du to contamination. 
Therefore, the rejection is maintained and made final.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an output device” recited in L2 of claim 1 and subsequent claims invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is: a monitor as described L16 of pg.10. Therefore, the limitation is being interpreted as requiring a monitor or its equivalent.
The limitation “an optical measurement” recited in L5 of claim 1 and subsequent claims invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is: a digital microscope, a spectrophotometer, a photometer, a spectrometer, a camera, a spectral30 camera, a hyperspectral camera, a fluorometer, a spectrofluorometer, and/or a photodetector (such as a photodiode, a photoresistor, and/or a phototransistor), a light emitting diodes, incandescent light sources, etc. and/or lenses, diffusers, filters as described L28 pg.9 – L1-6 pg.10. Therefore, the limitation is being interpreted as requiring: a digital microscope, a spectrophotometer, a photometer, a spectrometer, a camera, a spectral30 camera, a hyperspectral camera, a fluorometer, a spectrofluorometer, and/or a photodetector (such as a photodiode, a photoresistor, and/or a phototransistor), a light emitting diodes, incandescent light sources, etc. and/or lenses, diffusers, filters or its equivalent.

WO 2019/097387 PCT/IB2018/058861

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-15, 17, 19, 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (WO 2010/036827 A1; pub. Apr. 1, 2010) in view of Scheffler et al. (US 2010/0003265 A1; pub. Jan. 7, 2010).
Regarding claim 1, Abrams et al. disclose: Apparatus for use with a bodily sample (fig.43), the apparatus comprising: an output device (fig.43 LCD Monitor & Printer): a sample carrier configured to carry a portion of the bodily sample (pg.5 L23-24), at least a portion of the sample carrier being configured to fluoresce (pg.5 L23-30), at least under certain conditions; and an optical measurement device configured to: perform optical measurements upon the portion of the bodily sample that is housed within the sample carrier (fig.43); and at least partially photobleach an area of the portion of the sample carrier by causing the area to fluoresce (pg.36 L20-31); and at least one computer processor that is operatively coupled to the optical measurement device (fig.43), the computer processor being configured: to detect that the area within the portion of the sample carrier has been photobleached (pg.36 L20-31), and in response thereto, to perform one or more actions selected from the group consisting of: generating an output upon the output device indicating that at least a portion of the sample carrier is contaminated (pg.38 L31-32 – pg.39 L1-6). Abrams et al. are silent about: generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a portion of the sample carrier, and preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a portion of the sample carrier.
In a similar field of endeavor, Shibata et al. disclose: generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a portion of the sample carrier, and preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a portion of the sample carrier (para. [0103]) motivated by the benefits for preventing erroneous measurements.
In light of the benefits for preventing erroneous measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. with the teachings of Shibata et al.
Regarding claim 2, Abrams et al. disclose: an optical measurement unit that is configured to house the sample carrier while the optical measurement device performs the optical measurements upon the portion of the bodily sample, wherein the optical measurement device is configured to photobleach the area of the portion of the sample carrier, in response to the sample carrier being placed inside the optical measurement unit (the claim is rejected on the same basis as claim 1).
Regarding claim 3, Abrams et al. disclose: the sample carrier is configured to be used for a plurality of measurements by the optical measurement device, and wherein the optical measurement device is configured to photobleach a respective different area of the sample carrier, each time the sample carrier is used for measurements by the optical measurement device (pg.36 L20-36).
Regarding claim 4, Abrams et al. disclose: in response to detecting that the area of the portion of the sample carrier has been photobleached, the computer processor is configured to generate an the output upon the output device indicating that at least a portion of the sample carrier is contaminated (pg.38 L31-32 – pg.39 L1-6).
Regarding claim 6, the combination of Abrams et al. and Scheffler et al. disclose: in response to detecting that the area within the portion of the sample carrier has been photobleached, the computer processor is configured to generate an the output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a given the portion of the sample carrier (the claim is rejected on the same basis as claim 1).
Regarding claim 8; the combination of Abrams et al. and Scheffler et al. disclose: in response to detecting that the area of the portion of the sample carrier has been photobleached, the computer processor is configured to prevent the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a given the portion of the sample carrier (the claim is rejected on the same basis as claim 1).
Regarding claim 10, Abrams et al. disclose: optical measurement device is configured to photobleach the area of the portion of the sample carrier by virtue of performing optical measurements upon the sample (the claim is rejected on the same basis as claim 1).
Regarding claim 11, Abrams et al. disclose: the optical measurement device is configured to illuminate the sample, in order to perform optical measurements on the sample, and wherein the optical measurement device is configured to photobleach the area of the portion of the sample carrier by virtue of illuminating the sample (the claim is rejected on the same basis as claim 1).
Regarding claim 12, Abrams et al. disclose: placing a portion of the bodily sample within a sample carrier, at least a portion of the sample carrier being configured to fluoresce, at least under certain conditions; and while the portion of the bodily sample is housed within the sample carrier, performing optical measurements upon the portion of the bodily sample that is housed within the sample carrier, using an optical measurement device; and at least partially photobleaching an area of the portion of the sample carrier by causing the area to fluoresce; and using at least one computer processor: detecting that the area of the portion of the sample carrier has been photobleached; and in response thereto, performing one or more actions selected from the group consisting of: generating an output upon an output device indicating that at least a portion of the sample carrier is contaminated, generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a portion of the sample carrier, and preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a portion of the sample carrier (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 13, Abrams et al. disclose: at least partially photobleaching the area of the portion of the sample carrier by causing the area to fluoresce comprises placing the sample carrier inside an optical measurement unit (fig.43).
Regarding claim 14, Abrams et al. disclose: the sample carrier is configured to be used for a plurality of measurements by the optical measurement device, and wherein at least partially photobleaching the area of the portion of the sample carrier by causing the area to fluoresce comprises photobleaching a respective different area of the sample carrier, each time the sample carrier is used for measurements by the optical measurement device (the claim is rejected on the same basis as claim 1).
Regarding claim 15, Abrams et al. disclose: performing the one or more actions comprises generating an the output upon the output device indicating that at least a portion of the sample carrier is contaminated (the claim is rejected on the same basis as claim 1).
Regarding claim 17, the combination of Abrams et al. and Scheffler et al. disclose: performing the one or more actions comprises generating an the output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a given the portion of the sample carrier (the claim is rejected on the same basis as claim 1).
Regarding claim 19, the combination of Abrams et al. and Scheffler et al. disclose: further comprising preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within the a given portion of the sample carrier (the claim is rejected on the same basis as claim 1).
Regarding claim 21, Abrams et al. disclose: at least partially photobleaching the area of the portion of the sample carrier by causing the area to fluoresce comprises causing the area to fluoresce by virtue of performing optical measurements upon the sample (pg.38 L31-32 – pg.39 L1-6).
Regarding claim 22, Abrams et al. disclose: performing optical measurements upon the sample comprises illuminating the sample in order to perform optical measurements on the sample, and by causing the area to fluoresce comprises by causing the area to fluoresce by virtue of illuminating the sample (the claim is rejected on the same basis as claim 1).
Regarding claim 23, the combination of Abrams et al. and Scheffler et al. disclose: a sample carrier configured to carry the bodily sample, at least a portion of the sample carrier being configured to fluoresce, at least under certain conditions; an optical measurement device configured to perform optical measurements upon a portion of the bodily sample that is housed within the sample carrier; and at least one computer processor that is operatively coupled to the optical measurement device, the computer processor being configured, in response to detecting that an area of the portion of the sample carrier has been photobleached, to perform an action selected from the group consisting of: generating an output upon the output device indicating that at least a portion of the sample carrier is contaminated, generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a given portion of the sample carrier, and preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a given portion of the sample carrier (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 25, the combination of Abrams et al. and Scheffler et al. disclose: placing a portion of the bodily sample inside a sample carrier, at least a portion of the sample carrier being configured to fluoresce, at least under certain conditions; performing optical measurements upon the portion of the bodily sample that is housed within the sample carrier; and using at least one computer processor, in response to detecting that an area of the portion of the sample carrier has been photobleached, performing an action selected from the group consisting of: generating an output upon the output device indicating that at least a portion of the sample carrier is contaminated, generating an output upon the output device indicating that optical measurements cannot be performed on at least a portion of the sample that is housed within a given portion of the sample carrier, and preventing the optical measurement device from performing optical measurements upon at least a portion of the sample that is housed within a given portion of the sample carrier (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).

Claims 5, 7, 9, 16, 18, 20, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al. (WO 2010/036827 A1; pub. Apr. 1, 2010) in view of Scheffler et al. (US 2010/0003265 A1; pub. Jan. 7, 2010) and further in view of Kuo et al. (WO 2011/056658 A1; pub. May 12, 2011).
Regarding claim 5, the combined references are silent about: the computer processor is configured: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and to generate the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: the computer processor is configured: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and to generate the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 7, the combined references are silent about: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached; and to generate the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached; and to generate the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 9, the combination of Abrams et al. and Scheffler et al. disclose: to prevent the optical measurement device from performing the optical measurements, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (claim is rejected on the same basis as claim 1). The combination of Abrams et al. and Scheffler et al. are silent about: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached.
In a similar field of endeavor, Kuo et al. disclose: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 16, the combined references are silent about: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached, wherein generating the output on the output device comprises generating the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that the area of the portion of the sample carrier has been photobleached, wherein generating the output on the output device comprises generating the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 18, the combined references are silent about: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached, wherein generating the output on the output device comprises generating the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached, wherein generating the output on the output device comprises generating the output on the output device, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 20, the combination of Abrams et al. and Scheffler et al. disclose: preventing the optical measurement device from performing the optical measurements comprises preventing the optical measurement device from performing the optical measurements, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (claim is rejected on the same basis as claim 1). The combination of Abrams et al. and Scheffler et al. are silent about: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached.
In a similar field of endeavor, Kuo et al. disclose: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area within of the portion of the sample carrier has been photobleached (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 24, the combination of Abrams et al. and Scheffler et al. are silent about: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and to perform the selected action, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: to determine that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and to perform the selected action, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.
Regarding claim 26, the combination of Abrams et al. and Scheffler et al. are silent about: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and performing the selected action, in response to determining that at least the portion of the sample carrier has been used more than the given number of times.
In a similar field of endeavor, Kuo et al. disclose: determining that at least a portion of the sample carrier has been used more than a given number of times, based upon detecting that an area of the portion of the sample carrier has been photobleached; and performing the selected action, in response to determining that at least the portion of the sample carrier has been used more than the given number of times (para. [0071]) motivated by the benefits for controlling illumination cycles (Kuo et al. para. [0071]).
In light of the benefits for controlling illumination cycles as taught by Kuo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Abrams et al. and Scheffler et al. with the teachings of Kuo et al.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884